DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/21 has been entered.
 
Claim Objections
Claims 3, 24 and 27 are objected to because of the following informalities: 
Claim 3 has an extra space before the period at the very end of the claim that should be deleted.
As to claim 24, applicant should add a space after the comma in line 2 where the claim reads “24,wherein”.
Claim 27 recites “the sealed inlet” in line 2. This term currently lacks a proper antecedent basis. However, it appears that claim 27 may have been intended to depend from claim 26, which introduces a sealed inlet. For the purposes of examination, the examiner will assume that claim 27 depends from claim 26, rather than claim 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 10, 12-14, 16, 17, 21-23, 26-31, 34-40, 43-45, 49 and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Shermer et al. (US 2004/0138612, cited previously and hereafter 'Shermer') in view of TOPAS Advanced Polymers (NPL cited previously, submitted 1/7/2020, and hereinafter referred to as “TOPAS”) and Jester (NPL screenshotted online Jun 08 2011 and from May 2011 issue of Plastics Technology – see PTO-892).
As to claim 1, Shermer discloses a polymeric container for storing a drug (Figs. 1-12, 100), comprising:
a hard shell made from a first rigid polymeric material (Fig. 6, 120, [0080]; [0082] discloses 120 is rigid; [0088] discloses 120 made from COC); and
a flexible film (Fig. 6, 170; [0080]) made from the first rigid polymeric material ([0083] discloses that when the reservoir content includes insulin, the primary materials in the reservoir assembly can include COC),
wherein the hard shell and the flexible film are connected to each other to form the polymeric container (120 and 170 connect to form enclosure 127 in Fig. 12), the polymeric container forming a deformable enclosure (Fig. 12, 127), a flexibility of the flexible film allowing the deformable enclosure to have a variable volume for the drug, such that the variable volume for the drug is located between an inner surface of the hard shell and an inner surface of the flexible film (Fig. 12, 127 varies in volume due to displacement of 127 by 130; [0082], [0086]), and the flexible film having a pre-formed shape and is collapsed onto the hard shell (the shape of film 170 is such that it collapses onto shell 120 as disclosed in [0087], and [0086] discloses that the reservoir is evacuated of air which implies that the film must be pre-shaped to collapse onto the hard shell).
While Shermer discloses that the hard shell is rigid ([0082]), that the hard shell is made from a first rigid polymeric material ([0088]), and further discloses the flexible film is made from the first rigid 
Shermer in view of TOPAS discloses that the film can be made as a multilayer film formulation, but is silent to the flexible film being a single layer, Jester teaches monolayer films wherein “COC is most commonly used as a blend component to enhance modulus and allow thickness reduction of monolayer films” (see final full paragraph page 1). It would have been obvious to one having ordinary skill in the art at the time of invention to have further modified Shermer in view of TOPAS such that the flexible film was made to form a single layer as taught by Jester, as Jester teaches multiple advantages of using COC in blends in monolayer films such as enhanced modulus, thickness reduction, higher seal strength, and moisture barrier capabilities (see pages 1-3 of Jester).

In reference to claim 2, Shermer in view of TOPAS/Jester as modified above disclose that the hard shell is made of a single layer (Shermer: 120 is a single piece, therefore a single layer).
In reference to claim 3, Shermer in view of TOPAS/Jester as modified above disclose the first rigid polymeric material of the flexible film is a non-elastomeric material (Shermer: [0082]).
In reference to claim 4, Shermer in view of TOPAS/Jester as modified above disclose the device substantially as claimed except for the second material forming less than 25% of the blend.  TOPAS, 
In reference to claim 5, Shermer in view of TOPAS/Jester as modified above disclose the first rigid polymeric material is a cyclic olefin copolymer (COC) (Shermer: [0083], [0088]).
In reference to claim 10, Shermer in view of TOPAS/Jester as modified above disclose the polymeric container is transparent (Shermer: [0164]).
In reference to claim 12, Shermer in view of TOPAS/Jester as modified above disclose the drug is insulin (Shermer: [0083]).
In reference to claim 13, Shermer in view of TOPAS/Jester as modified above disclose the polymeric container is connected to a pumping mechanism to infuse the drug into a patient (Shermer: [0007]).
In reference to claim 14, Shermer in view of TOPAS/Jester as modified above disclose the flexible film is configured to expand upon overfilling by the drug, and configured to collapse upon depletion of the drug (Shermer: [0086]).
In reference to claim 16, Shermer in view of TOPAS/Jester as modified above disclose that in a collapsed state, the inner surface of the flexible film that forms the variable volume is configured to closely fit a shape of the inner surface of the hard shell to be in contact with the hard shell due to the pre-formed shape of the flexible film (Shermer: Fig. 12, [0082], [0087] discloses that film collapses; this is due to the shape of the film as well as spring 130).
In reference to claim 17, Shermer in view of TOPAS/Jester as modified above disclose the flexible film of the polymeric container provides for deformation of the deformable enclosure by being configured to expand and collapse (Shermer: [0086], [0087]).
In reference to claim 21, Shermer in view of TOPAS/Jester as modified above disclose that the deformable enclosure is defined by a peripheral edge of the hard shell that is connected to a peripheral edge of the flexible film (Shermer: Fig. 6, 12; [0080]).

In reference to claim 23, Shermer in view of TOPAS/Jester as modified above disclose that the inner surface of the flexible film has a shape to closely fit to the inner surface of the hard shell (Shermer: [0086] discloses that when the reservoir is evacuated, headspace is minimized therefore indicating the inner surface of 127 closely fits the inner surface of 120; additionally it can be seen in Fig. 12 that an outer portion of film 170 directly contacts the hard shell 120).
In reference to claim 26, Shermer in view of TOPAS/Jester as modified above disclose a sealed inlet for permitting filling of the polymeric container by a syringe (Shermer: Fig. 6, 150/160; [0087] and [0090]).
In reference to claim 27, Shermer in view of TOPAS/Jester as modified above disclose the polymeric container according to claim 26 as described above, and further wherein sealed inlet includes a septum (Shermer: 160; [0087], [0090]).
In reference to claim 28, Shermer in view of TOPAS/Jester as modified above disclose that the flexible film has a concave shape (Shermer: Figs. 6 and 12).

As to claim 29, Shermer discloses an infusion system (Figs. 1-12) comprising:
a skin patch device (Fig. 1, 1000; abstract); and

a hard shell made from a first rigid polymeric material (Fig. 6, 120, [0080]; [0082] discloses 120 is rigid; [0088] discloses 120 made from COC); and
a flexible film (Fig. 6, 170; [0080]) made from the first rigid polymeric material ([0083] discloses that when the reservoir content includes insulin, the primary materials in the reservoir assembly can include COC),
wherein the hard shell and the flexible film are connected to each other to form the container (120 and 170 connect to form enclosure 127 in Fig. 12), the container forming a deformable enclosure (Fig. 12, 127) by a flexibility of the flexible film, the flexibility of the film allowing the deformable enclosure to have a variable volume for the drug such that the variable volume for the drug is located between an inner surface of the hard shell and an inner surface of the flexible film (Fig. 12, 127 varies in volume due to displacement of 127 by 130; [0082], [0086]), and the flexible film having a pre-formed shape and is collapsed onto the hard shell (the shape of film 170 is such that it collapses onto shell 120 as disclosed in [0086], [0087]).
While Shermer discloses that the hard shell is rigid ([0082]), that the hard shell is made from a first rigid polymeric material ([0088]), and further discloses the flexible film is made from the first rigid polymeric material ([0083]), Shermer does not disclose that the flexible film is made from a blend of the first rigid polymeric material and a second material, wherein the second material is an elastomer made of the first rigid polymeric material.  TOPAS, however, discloses a medical-grade film made from COC (pg. 2, line 15) for use in pharmaceutical packaging and drug delivery (page 1, first paragraph; pg. 1, second paragraph, last sentence).  TOPAS further discloses that this film can be made as a multilayer film formulation as a blend of the first rigid material (COC, pg. 1, first paragraph) and the second material, wherein the second material is an elastomer of the first rigid material (pg. 2, lines 14-17 disclose that the COC elastomer is added into COC).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Shermer’s flexible film such that it was made from a blend that included an elastomer of the first rigid material, as taught by TOPAS, as TOPAS discloses that this blend in a flexible film was advantageous as it provides greater toughness and enhanced sustainability 
Shermer in view of TOPAS discloses that the film can be made as a multilayer film formulation, but is silent to the flexible film forming a single layer.  However, Jester teaches monolayer films wherein “COC is most commonly used as a blend component to enhance modulus and allow thickness reduction of monolayer films” (see final full paragraph page 1). It would have been obvious to one having ordinary skill in the art at the time of invention to have further modified Shermer in view of TOPAS such that the flexible film was made to form a single layer as taught by Jester, as Jester teaches multiple advantages of using COC in blends in monolayer films such as enhanced modulus, thickness reduction, higher seal strength, and moisture barrier capabilities (see pages 1-3 of Jester).

In reference to claim 30, Shermer in view of TOPAS/Jester as modified above teaches the infusion system according to claim 29 as described above, and further teaches that in a collapsed state, the inner surface of the flexible film that forms the flexible enclosure is configured to closely fit to a shape of the inner surface of the hard shell to be in contact with the hard shell due to the pre-formed shape of the flexible film (Shermer: [0087] discloses the film collapses against the hard shell; [0086] discloses evacuating the chamber of air).
In reference to claim 31, Shermer in view of TOPAS/Jester as modified above disclose the system substantially as claimed including the flexible film being enclosed inside the hard shell (Shermer: Fig. 12) and an additional shell (Shermer: Figs. 1-4, 10b, 11c, 210), wherein the additional shell includes openings (Fig. 11c, openings through which needles extend) which guarantee equilibrium between an inside and an outside of the additional shell (the openings are capable of functioning in this manner).  The particular embodiment of Shermer cited, however, does not disclose that the additional shell is rigid.  A different embodiment of Shermer, however, discloses that the device’s additional shell is hard (Shermer: Fig. 19a, 415; [0167]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Shermer in view of TOPAS’ additional shell such that it was hard, as taught by a separate embodiment of Shermer, as Shermer discloses providing two hard shells was known 
In reference to claim 34, Shermer in view of TOPAS/Jester as modified above disclose the pre-formed shape of the flexible film is such that the inner surface of the flexible film closely fits to the inner surface of the hard shell (Shermer discloses that the inner surface of the flexible film is shaped to closely fit the inner surface of the hard shell in [0087], as [0087] discloses that the film collapses onto the hard shell).
In reference to claim 35, Shermer in view of TOPAS/Jester as modified above disclose an inlet arranged at the container sealed by a septum (Shermer: Fig. 6, 150/160; [0087] and [0090]).
In reference to claim 36, Shermer in view of TOPAS/Jester as modified above disclose that the flexible film has a concave shape (Shermer: Figs. 6 and 12).

As to claim 37, Shermer discloses a container for storing a drug (Figs. 1-12, 100), comprising:
a hard shell (Fig. 6, 120, [0080]; [0082] discloses 120 is rigid); and
a flexible film (Fig. 6, 170; [0080]), , the hard shell and the flexible film connected to each other to form the container (120 and 170 connect to form enclosure 127 in Fig. 12) having a variable volume for the drug (Fig. 12, 127 varies in volume due to displacement of 127 by 130; [0082], [0086]),
wherein the variable volume is located between an inner surface of the hard shell and an inner surface of the flexible film (Figs. 6 and 12, variable volume 127 is located between inner surface of 120 and inner surface of 170),
wherein the flexible film and the hard shell form a deformable enclosure within the container, the deformable enclosure including the variable volume, a flexibility of the flexible film allows the flexible film to expand and collapse onto the hard shell to provide for the variable volume for the drug (Fig. 12, 127 varies in volume due to displacement of 127 by 130; [0082], [0086]), and the flexible film having a pre-formed shape and is collapsed onto the hard shell (the shape of film 170 is such that it collapses onto shell 120 as disclosed in [0086]-[0087], and
wherein the inner surface of the flexible film has a shape to closely fit to the inner surface of the hard shell in a collapsed state ([0086] discloses that when the reservoir is evacuated, headspace is 
wherein a material used for the flexible film is made of a rigid polymeric material used for the hard shell ([0088] disclose the hard shell 120 is made of COC, and the flexible film 170 is made from the same material (COC)).  
Shermer, however, does not disclose that the flexible film is made from a blend which includes an elastomer made of the rigid polymeric material.  TOPAS, however, discloses a medical-grade film made from COC (pg. 2, line 15) for use in pharmaceutical packaging and drug delivery (page 1, first paragraph; pg. 1, second paragraph, last sentence).  TOPAS further discloses that this film can be made as a multilayer film formulation as a blend of the first rigid material (COC, pg. 1, first paragraph) and the second material, wherein the second material is an elastomer of the first rigid material (pg. 2, lines 14-17 disclose that the COC elastomer is added into COC).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Shermer’s flexible film such that it was made from a blend that included an elastomer of the rigid material, as taught by TOPAS, as TOPAS discloses that this blend in a flexible film was advantageous as it provides greater toughness and enhanced sustainability (pg. 2, lines 14-17), and TOPAS discloses that such a film used within drug delivery devices and pharmaceutical packaging was known and in use at the time of the invention (pg. 1, first paragraph).  
Shermer in view of TOPAS discloses that the film can be made as a multilayer film formulation, but is silent to wherein the flexible film forms a single layer.  However, Jester teaches monolayer films wherein “COC is most commonly used as a blend component to enhance modulus and allow thickness reduction of monolayer films” (see final full paragraph page 1). It would have been obvious to one having ordinary skill in the art at the time of invention to have further modified Shermer in view of TOPAS such that the flexible film was made to form a single layer as taught by Jester, as Jester teaches multiple advantages of using COC in blends in monolayer films such as enhanced modulus, thickness reduction, higher seal strength, and moisture barrier capabilities (see pages 1-3 of Jester).


In reference to claim 39, Shermer in view of TOPAS/Jester as modified above disclose the rigid polymeric material is a non-elastomeric material (Shermer: [0082]).
In reference to claim 40, Shermer in view of TOPAS/Jester as modified above disclose the rigid polymeric material is a cyclic olefin copolymer (COC) (Shermer: [0083], [0088]).
In reference to claim 43, Shermer in view of TOPAS/Jester as modified above disclose the polymeric container is connected to a pumping mechanism to infuse the drug into a patient (Shermer: [0007]).
In reference to claim 44, Shermer in view of TOPAS/Jester as modified above disclose the deformable enclosure is configured to expand upon overfilling by the drug, and configured to collapse upon depletion of the drug (Shermer: [0086]).
In reference to claim 45, Shermer in view of TOPAS/Jester as modified above disclose the device substantially as claimed including the flexible film being enclosed inside the hard shell (Shermer: Fig. 12) and an additional shell (Shermer: Figs. 1-4, 10b, 11c, 210), wherein the additional shell includes openings (Fig. 11c, openings through which needles extend) which guarantee equilibrium between an inside and an outside of the additional shell (the openings are capable of functioning in this manner).  The particular embodiment of Shermer cited, however, does not disclose that the additional shell is rigid.  A different embodiment of Shermer, however, discloses that the device’s additional shell is hard (Shermer: Fig. 19a, 415; [0167]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Shermer in view of TOPAS’ additional shell such that it was hard, as taught by a separate embodiment of Shermer, as Shermer discloses providing two hard shells was known and in use at the time of the invention (Shermer: Figs. 1-12, 19a), and that modifications to the embodiments disclosed are possible (Shermer: [0184]). 
In reference to claim 49, Shermer in view of TOPAS/Jester as modified above disclose a sealed inlet for permitting filling of the polymeric container by a syringe (Shermer: Fig. 6, 150/160; [0087] and [0090]).
.


Claims 6 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shermer in view of TOPAS and Jester, as applied above, and further in view of Pang et al. (US 2009/0311133, cited previously).
In reference to claims 6 and 41, Shermer in view of TOPAS and Jester as modified above disclose the device substantially as claimed except for the thickness of the flexible film being between 5 um and 100 um.  Pang, however, discloses a similar polymeric container for storing a drug, wherein the s the flexible film thickness is comprised between 5 and 100 urn ([0091] discloses a 20 urn thickness).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Shermer in view of TOPAS and Tatarka’s film thickness such that it was between 5 um and 100 um, as taught by Pang, as Pang discloses this is an appropriate thickness for allowing pumping of the drug (Pang: [0091]).

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shermer in view of TOPAS and Jester, as applied above and further in view of Hansen et al. (US 2004/0115068, cited previously).
In reference to claim 7, Shermer in view of TOPAS and Jester teaches the polymeric container according to claim 1 as described above. Shermer does teach that pressure exerted by its spring, and thus the film, can vary (see para 0107 of Shermer), but does not expressly recite the flexible film exerting a pressure within +/- 20 mbar during a steady state. Hansen, however, discloses a similar polymeric container within a pump system (Figs. 1-13c) and further discloses that the pressure within can be 20 mbar ([0128]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have Shermer in view of TOPAS and Jester’s device by providing the claimed pressure exerted by the film, as taught by Hansen, as Hansen discloses that film-type drug containers in pump .

Claims 24, 25, 32, 33 and 46-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shermer in view of TOPAS and Jester, as applied above and further in view of Burke et al. (US 2003/0208184, cited previously).
In reference to claim 24, Shermer in view of TOPAS and Jester as modified above disclose the device substantially as claimed including an outlet arranged in the hard shell for dispensing the drug from the deformable enclosure (Shermer: Fig. 10a, 152; [0087] discloses that the fluid can exit via 152 when the fluid is evacuated, which can be considered “dispensed”).  Shermer in view of TOPAS and Jester, however, do not disclose a filter located inside the deformable enclosure.  Burke, however, discloses a similar polymeric container (Figs. 1-8) which has a hard shell (Fig. 3, housing 12/41/37) and a flexible film (Fig. 3, 27), wherein the space between the hard shell and the flexible film forms a deformable enclosure (Fig. 3, 31, 33, 35).  Burke further discloses a filter located inside the deformable enclosure (Fig. 3, filter 26 is located between the hard shell and the flexible film and therefore inside the deformable enclosure).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Shermer in view of TOPAS and Jester’s polymeric container such that it included a filter located inside the deformable enclosure, as taught by Burke, as Burke discloses that the filter is advantageous because it removes particulates as the drug is being delivered from the reservoir ([0056]).
In reference to claim 25, Shermer in view of TOPAS, Jester and Burke, as modified above, disclose the device substantially as claimed except for the filter being arranged on the hard shell to cover the outlet.  Burke, however, discloses that the filter is arranged on the hard shell (Fig. 3, 26 is within the 

In reference to claim 32, Shermer in view of TOPAS/Jester as modified above disclose the device substantially as claimed including an outlet arranged in the hard shell for dispensing the drug from the deformable enclosure (Shermer: Fig. 10a, 152; [0087] discloses that the fluid can exit via 152 when the fluid is evacuated, which can be considered “dispensed”).  Shermer in view of TOPAS and Jester, however, do not disclose a filter located inside the deformable enclosure.  Burke, however, discloses a similar polymeric container (Figs. 1-8) which has a hard shell (Fig. 3, housing 12/41/37) and a flexible film (Fig. 3, 27), wherein the space between the hard shell and the flexible film forms a deformable enclosure (Fig. 3, 31, 33, 35).  Burke further discloses a filter located inside the deformable enclosure (Fig. 3, filter 26 is located between the hard shell and the flexible film and therefore inside the deformable enclosure).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Shermer in view of TOPAS and Jester’s polymeric container such that it included a filter located inside the deformable enclosure, as taught by Burke, as Burke discloses that the filter is advantageous because it removes particulates as the drug is being delivered from the reservoir ([0056]).
In reference to claim 33, Shermer in view of TOPAS, Jester and Burke, as modified above, disclose the device substantially as claimed except for the filter being arranged on the hard shell to cover the outlet.  Burke, however, discloses that the filter is arranged on the hard shell (Fig. 3, 26 is within the hard shell as defined above) and covers the outlet ([0056] discloses that the filter is in the exit path, and therefore can be said to cover the outlet).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Shermer in view of TOPAS, Jester and Burke such that the filter was positioned as claimed and as taught by Burke, as Burke discloses that this position ensure that the fluid is filtered before delivery to the patient ([0056]).

In reference to claim 47, Shermer in view of TOPAS, Jester and Burke as modified above disclose the device substantially as claimed except for the filter being arranged on the hard shell.  Burke, however, discloses that the filter is positioned on the hard shell (Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Shermer in view of TOPAS, Jester and Burke’s filter such that it was positioned as claimed as Burke discloses that this positioning was known and in use at the time of the invention (Burke: Fig. 3).
In reference to claim 48, Shermer in view of TOPAS, Jester and Burke, as modified above, disclose the device substantially as claimed except for the filter being arranged to cover the outlet.  Burke, however, discloses that the filter is arranged on the hard shell (Fig. 3, 26 is within the hard shell as defined above) and covers the outlet ([0056] discloses that the filter is in the exit path, and therefore can be said to cover the outlet).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Shermer in view of TOPAS, Jester and Burke such that the filter was positioned as claimed and as taught by Burke, as Burke discloses that this position ensure that the fluid is filtered before delivery to the patient ([0056]).

Response to Arguments
Applicant’s arguments submitted 2/4/21 have been considered and are either not persuasive or moot.
With regard to (page 15 of Remarks):
“However, Shermer fails to teach or suggest a polymeric container that includes a hard shell and a flexible film, a flexibility of the flexible film allowing the deformable enclosure to have a variable volume for the drug ... the flexible film having a pre-formed shape and is collapsed onto the hard shell, as required by Applicant’s Claim 1.”

The examiner disagrees. The flexibility of the reservoir film 170 is what allows the film to be compressed and/or expand in a manner that allows the deformable enclosure to have a variable volume (see Shermer: [0080]-[0082], [0087]). The applicant seems to argue as if the pre-formed shape of the flexible film alone is what causes the collapsing of the film onto the hard shell, however this is not what is required by the claim language.
With regard to all arguments concerning product-by-process limitations, these arguments are moot as the applicant has amended the claims to no longer include product-by-process limitations.
With regard to applicant’s arguments on page 16 concerning the volume of the reservoir of Shermer being changed by the force of a spring, these arguments are not persuasive. While the examiner does not necessarily disagree with some of the applicant’s statements, the applicant seems to be narrowly interpreting the claim language. In a sense, everything has a “pre-formed shape”. Even if Shermer does teach a spring causing collapsing of the flexible film 170, this still reads on the current claim language. The examiner recommends amending the independent claims to be more specific as to what the pre-formed shape is and/or how the pre-formed shape alone is what results in the collapsing of the flexible film onto the hard shell (without the introduction of new matter). 
With regard to applicant’s arguments on pages 18-19 concerning the previously used Tatarka reference, these arguments are moot as this reference is no longer relied upon.
With regard to applicant’s arguments on page 20 of the Remarks, these arguments are persuasive. TOPAS is no longer relied upon for teaching a single layer film.
With regard to applicant’s arguments on pages 21-23 of the Remarks concerning the combination Shermer, Topas, and Tatarka, these arguments are not persuasive. The applicant argues that Shermer Shermer explains that only one layer that faces the reservoir interior, e.g. main chamber 127, can be made of COC”. The applicant seems to imply with this statement that Shermer teaches away from using COC on other parts of its device, but this is not the case. In fact, the statement from Shermer that “where a reservoir content includes insulin, the primary materials of contact in the reservoir subassembly 100 of the embodiment described above include linear, low-density polyethylene (LLDPE), low-density polyethylene (LDPE), cyclic olefin copolymer (COC) and Teflon” (which comes from paragraph [0083] of Shermer, not paragraph [0088] as applicant noted) is a direct teaching that other parts of the reservoir subassembly 100 can include COC. The applicant goes on to argue more concerning the flexibility/dispensability of the film 170 of Shermer. However, flexibility and dispensability are not the same thing. While adding an elastomer to the film 170 of Shermer could potentially make the film more flexible (though the examiner is not saying this is always the case), this does not necessarily mean the film would become more distensible.
	With regard to applicant’s arguments on pages 23-24 concerning the rejection of claim 7, these arguments are not persuasive. While the examiner does agree that the pressure described in Hansen is one at an outlet valve of the membrane pump having a pumping membrane, the pressure at the outlet valve of the pumping mechanism would be the direct result of a pressure exerted by the membrane. Furthermore, as noted in the instant rejection, the value of +/- 20 mbar does not appear to solve any particular problem or produce any unexpected result. Since Shermer already discusses how pressure exerted by its spring (and thus the film) can vary (Shermer: [0107]), and because the art already discloses values such as 20mbar being used in membrane delivery devices (see cited portions of Hansen), one having ordinary skill in the art would have considered parameters such as pressure to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that the limitation of pressure exerted by the film during a steady state would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783